DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.
 
Notice to Applicant
Claims 1, 3-8, 10-11, and 13-15 have been examined in this application.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 4/2/2021.

Claim Objections
Claims 14-15 are objected to because of the following informalities:  “centered” is misspelled in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15 are rejected under 35 USC 103 as being obvious over US Patent Number 7,921,512 to Michel in view of US Patent Number 9,139,301 to Slyter and US Patent Number 5,238,282 to Watson.
Regarding claim 1, Michel discloses a mobile class divider configured to transversely partitioning the interior space of a cabin of an aircraft (column 1, lines 49-52 disclose “The invention provides an assembly for guiding the longitudinal sliding movement of a sub-assembly, especially that of a top crossmember for supporting a transverse element for dividing up the interior space of an aircraft cabin”), the interior space extending in a longitudinal direction and is being delimited by ceiling trim panels (ceiling trim panels 14), at least two lateral rows of overhead luggage compartments extending longitudinally near to said ceiling trim panels (stowage bins 18), lateral walls and a floor (these are well-known parts of an aircraft cabin), said divider being mountable to slide along guide rails (rails 36) supported by said overhead luggage compartments (column 5, lines 1-3 disclose “Each rail 36…is more particularly fixed to the top of the bin 18”), said divider comprising:
A transverse main framework extending, once the mobile class divider has been mounted inside the cabin, between the lateral walls of said cabin beneath said ceiling trim panels (crossmember 32), 
At least two guide blocks supported by said framework (longitudinal guide runners 34, see Figure 2), each guide block supporting sliding runners shaped to fit the guide rails so that, once the mobile class divider has been mounted inside said cabin, said divider is slidable along the guide rails of said cabin (column 4, lines 9-13 disclose “each transverse free end 34 of the supporting crossmember 32 can be slid longitudinally in a guided manner along the cabin to allow it to occupy an infinite number of longitudinal positions of division of the interior cabin 12”).
Michel does not disclose the transverse main framework extending beneath said overhead luggage compartments.  However, this limitation is taught by Slyter.  Slyter discloses a divider for an aircraft interior having a crosspiece that extends beneath overhead luggage compartments 126 at internal stiffener 152.  It would be obvious to a person having ordinary skill in the art to modify Michel using the teaching from Slyter in order to provide additional structural support for a divider that extends to the sides of the aircraft cabin.  
Michel does not disclose said main framework comprising an adjustment feature configured to adjust the length of the framework to adapt the length of said divider to the distance, in the transverse direction, that separates said guide rails of said cabin, said adjustment feature comprising at least one connecting shell and at least two lateral wings, each of which is secured to a guide block, each of said wings being slidably mounted in said connecting shell to slide spontaneously in relation to each other in the transverse direction such that the overall length of said main framework is adaptable to the distance, in the transverse direction, that separates said guide rails, the connecting shell and said lateral wings forming said adjustment feature.  However, this limitation is taught by Watson.  Watson discloses a framework formed of beam sections 16 and 18 forming a connecting shell and end bracket means 26 forming two lateral wings.  Column 7, lines 26-37 disclose “A plurality of end bracket means 26…which are constructed in such a shape and size as permit one end of the end bracket means to be inserted into the distal open free ends of beam 16 and beam 18 in a sliding telescopic manner.  The depth to which the end bracket means 26 are inserted is determined by the length of the upper arm portion of the end bracket means 26 and those requirements for installation of the partition 6 between the side walls of the vehicle 10”.  The end bracket means 26 are then attached to side mouldings 52 via clip means 47.  It would be obvious to a person having ordinary skill in the art to modify Michel using the teachings from Watson in order to allow the divider to fit a variety of vehicle sizes.  

Regarding claim 3 (dependent on claim 1), Michel and Watson do not disclose said shell comprising a pinion and each lateral wing comprising a rack in contact with said pinion, said racks being arranged such that they are facing each other and are diametrically opposed relative to the pinion.  However, the examiner takes official notice that the use of rack and pinions for lateral translation and locking of attached objects is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Michel and Watson to use a rack and pinion as a substitution of known types of sliding and locking mechanisms.

Regarding claim 4 (dependent on claim 1), Michel as modified by Watson further teaches said connecting shell is the central part of said main framework and extends in the vicinity of said ceiling trim panels of said cabin, once the mobile class divider has been mounted inside said cabin.  Figure 3 of Michel shows the central part of the framework extending in the vicinity of the ceiling trim panels 14 once mounted, and Watson teaches the connecting shell being the central part of the support framework comprising beam sections 16 and 18.

Regarding claim 6 (dependent on claim 1), Michel discloses for each guide block, the sliding runners being mounted to pivot relative to said main framework in order to be oriented in the direction of the rails, during the displacement of the divider in the longitudinal direction.  Column 6, lines 65-67 disclose “Each locking shoe 104 pivots on an L-shaped locking lever 108 about an axis 110 orthogonal to the longitudinal direction of sliding”.  

Regarding claim 7 (dependent on claim 6), Michel discloses said runners comprising an upstream assembly and a downstream assembly, each of which is mounted to pivot relative to said main framework such that the upstream and downstream assemblies can be off-center form each other in order to cover areas in which the direction of the guide rails changes.  Figure 7 shows the guide runners 34 having upstream and downstream assemblies 98 and 100, and Figures 8 and 9 show pivot mechanism 108 that allow the upstream and downstream portions to pivot.  

Regarding claim 8 (dependent on claim 1), Michel discloses at least one guide block comprising at least one locking pin controlled by a locking handle between a locked position in which the locking pin protrudes from the guide block so as to be housed in a locking insert formed in the guide rail opposite said guide block, and an unlocked position in which the locking pin is retracted into said guide block and released from said locking insert in order to allow the displacement of the divider along the guide rails.  Column 1, lines 63-67 disclose “the locking system comprises at least one locking show which, under the action of an operating mechanism, is movable between a retracted position and a locked position in which the shoe engages by friction with a locking surface belonging to the body of the rail”.  

Regarding claims 10 (dependent on claim 1) and 13 (dependent on claim 11), Watson further teaches the connecting shell being distinct from the first and second guide blocks.  Beam sections 16 and 18 are distinct from end bracket means 26.  

Regarding claim 11, Michel discloses a mobile class divider configured to transversely partitioning the interior space of a cabin of an aircraft (column 1, lines 49-52 disclose “The invention provides an assembly for guiding the longitudinal sliding movement of a sub-assembly, especially that of a top crossmember for supporting a transverse element for dividing up the interior space of an aircraft cabin”), the interior space extending in a longitudinal direction and is being delimited by ceiling trim panels (ceiling trim panels 14), at least two lateral rows of overhead luggage compartments extending longitudinally near to said ceiling trim panels (stowage bins 18), lateral walls and a floor (these are well-known parts of an aircraft cabin), said divider being mountable to slide along guide rails (rails 36) supported by said overhead luggage compartments (column 5, lines 1-3 disclose “Each rail 36…is more particularly fixed to the top of the bin 18”), said divider comprising:
A transverse main framework extending, once the mobile class divider has been mounted inside the cabin, between the lateral walls of said cabin beneath said ceiling trim panels (crossmember 32), 
At least a first guide block and a second guide block supported by said framework (longitudinal guide runners 34, see Figure 2), each first and second guide blocks supporting sliding runners shaped to fit the guide rails so that, once the mobile class divider has been mounted inside said cabin, said divider is slidable along the guide rails of said cabin (column 4, lines 9-13 disclose “each transverse free end 34 of the supporting crossmember 32 can be slid longitudinally in a guided manner along the cabin to allow it to occupy an infinite number of longitudinal positions of division of the interior cabin 12”).
Michel does not disclose the transverse main framework extending beneath said overhead luggage compartments.  However, this limitation is taught by Slyter.  Slyter discloses a divider for an aircraft interior having a crosspiece that extends beneath overhead luggage compartments 126 at internal stiffener 152.  It would be obvious to a person having ordinary skill in the art to modify Michel using the teaching from Slyter in order to provide additional structural support for a divider that extends to the sides of the aircraft cabin.  
Michel does not disclose said main framework comprising an adjustment feature configured to adjust the length of the framework to adapt the length of said divider to the distance, in the transverse direction, that separates said guide rails of said cabin, wherein said adjustment feature comprising a connecting shell, wherein each first guide block and second guide block being arranged to slide with regard to the connecting shell and to move away or to move closer from each other.  However, this limitation is taught by Watson.  Watson discloses a framework formed of beam sections 16 and 18, and column 7, lines 19-21 disclose “The plug means 20 can be locked in positions along its length and by so doing permits extension or contraction of the combined length of beam sections 16 and 18”.  End bracket means 26 can therefore slide with regard to beam sections 16 and 18 to move away or to move closer from each other.  It would be obvious to a person having ordinary skill in the art to modify Michel using the teachings from Watson in order to allow the divider to fit a variety of vehicle sizes.

Regarding claim 14 (dependent on claim 1) and 15 (dependent on claim 11), Michel discloses the transverse main framework has a longitudinal axis of symmetry and the connecting shell is centered about said longitudinal axis of symmetry (see Figures 1-2).  

Claim 5 is rejected under 35 USC 103 as being obvious over US Patent Number 7,921,512 to Michel in view of US Patent Number 9,139,301 to Slyter and US Patent Number 5,238,282 to Watson, in further view of US Patent Application Number 2012/0043028 by Roach.

Regarding claim 5 (dependent on claim 4), Michel and Watson do not disclose the connecting shell bearing a sign signaling an emergency exit of the cabin.  However, this limitation is taught by Roach.  Figure 7 shows the middle portion of the frame for a transverse divider bearing an emergency exit sign 32.  It would be obvious to a person having ordinary skill in the art to modify Michel and Watson using the teachings from Roach in order to mount guide signs in a position that is easily visible to passengers.
Response to Arguments
Applicant’s arguments filed 4/2/2021 have been fully considered but are moot in view of the current grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642